Exhibit 10.8

 

TATTOOED CHEF, INC. 2020 INCENTIVE AWARD PLAN

 

1. Establishment of the Plan; Effective Date; Duration.

 

(a) Establishment of the Plan; Effective Date. Tattooed Chef, Inc., a Delaware
corporation (the “Company”), hereby establishes this incentive compensation plan
to be known as the “Tattooed Chef, Inc. 2020 Incentive Award Plan,” as amended
from time to time (the “Plan”). The Plan permits the grant of Incentive Stock
Options, Nonqualified Stock Options, Stock Appreciation Rights, Restricted
Stock, Restricted Stock Units, Other Stock-Based Awards, Other Cash-Based Awards
and Dividend Equivalents. The Plan shall become effective upon the date on which
the Plan is approved by the affirmative vote of the holders of a majority of the
Common Shares which are present or represented and entitled to vote and voted at
a meeting (the “Effective Date”). If the Plan is not so approved by the
stockholders of the Company, then the Plan will be null and void in its
entirety. The Plan shall remain in effect as provided in Section 1(b).
Capitalized but undefined terms shall have the meaning set forth in Section 3.

 

(b) Duration of the Plan. The Plan shall commence on the Effective Date and
shall remain in effect, subject to the right of the Board to amend or terminate
the Plan at any time pursuant to Section 13. However, in no event may an Award
be granted under the Plan on or after ten years from the Effective Date.

 

2. Purpose. The purpose of the Plan is to provide a means through which the
Company and its Affiliates may attract and retain key personnel and to provide a
means whereby certain directors, officers, employees, consultants and advisors
(and certain prospective directors, officers, employees, consultants and
advisors) of the Company and its Affiliates can acquire and maintain an equity
interest in the Company, or be paid incentive compensation, which may be
measured by reference to the value of Common Shares, thereby strengthening their
commitment to the welfare of the Company and its Affiliates and aligning their
interests with those of the Company’s shareholders.

 

3. Definitions. Certain terms used herein have the definitions given to them in
the first instance in which they are used. In addition, for purposes of the
Plan, the following terms are defined as set forth below:

 

(a) “Affiliate” means (i) any person or entity that directly or indirectly
controls, is controlled by or is under common control with the Company and/or
(ii) to the extent provided by the Committee, any person or entity in which the
Company has a significant interest. The term “control” (including, with
correlative meaning, the terms “controlled by” and “under common control with”),
as applied to any person or entity, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of that person or entity, whether through the ownership of voting or
other securities, by contract or otherwise.

 

(b) “Applicable Laws” means the requirements relating to the administration of
equity incentive plans under U.S. federal and state securities, tax and other
applicable laws, rules and regulations, the applicable rules of any stock
exchange or quotation system on which the Common Shares are listed or quoted,
and the applicable laws and rules of any foreign country or other jurisdiction
where Awards are granted, as are in effect from time to time.

 



 

 

 

(c) “Award” means, individually or collectively, any Incentive Stock Option,
Nonqualified Stock Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, Other Stock-Based Awards, Other Cash-Based Awards, and/or
Dividend Equivalents granted under the Plan.

 

(d) “Award Agreement” means a written agreement evidencing an Award, which may
be electronic, that contains terms and conditions determined by the Committee,
consistent with and subject to the terms and conditions of the Plan. An Award
Agreement may be a unilateral agreement, if determined by the Committee.

 

(e) “Board” means the Board of Directors of the Company.

 

(f) “Cause” means, in the case of a particular Award, unless the applicable
Award Agreement states otherwise, (A) the Company or an Affiliate having “cause”
to terminate a Participant’s employment or service, as defined in any employment
or consulting or similar agreement between the Participant and the Company or an
Affiliate in effect at the time of termination, or (B) in the absence of an
employment or consulting or similar agreement (or the absence of any definition
of “Cause” contained therein), a Participant’s (i) conviction of, or the entry
of a plea of guilty or no contest to, a felony or any other crime that causes
the Company or its Affiliates public disgrace or disrepute, or materially and
adversely affects the Company’s or its Affiliates’ operations or financial
performance or the relationship the Company has with its customers; (ii) gross
negligence or willful misconduct with respect to the Company or any of its
Affiliates, including, without limitation fraud, embezzlement, theft or proven
dishonesty in the course of his or her employment or other service;
(iii) alcohol abuse or use of controlled drugs other than in accordance with a
physician’s prescription; (iv) refusal to perform any lawful, material
obligation or fulfill any duty (other than any duty or obligation of the type
described in clause (vi) below) to the Company or its Affiliates (other than due
to a disability, as determined by the Committee), which refusal, if curable, is
not cured within 15 days after delivery of written notice thereof; (v) material
breach of any agreement with or duty owed to the Company or any of its
Affiliates, which breach, if curable, is not cured within 15 days after the
delivery of written notice thereof; (vi) any breach of any obligation or duty to
the Company or any of its Affiliates (whether arising by statute, common law or
agreement) relating to confidentiality, noncompetition, nonsolicitation and/or
proprietary rights; (vii) material violation of the Company’s written policies
or codes of conduct, including those related to discrimination, harassment,
performance of illegal or unethical practices, and ethical misconduct; or (viii)
in the case of a director, repeated failure to participate in Board meetings
(including meetings of any Board committee of which the director is a member) on
a regular basis despite having received proper notice of meetings in advance.

 

(g) “Change in Control” shall, in the case of a particular Award, unless the
applicable Award Agreement states otherwise or contains a different definition
of “Change in Control,” be deemed to occur upon any of the following events:

 

(i) any “person” as that term is used in Sections 13(d) and 14(d) of the
Exchange Act (other than (A) the Company or any of its Affiliates, (B) any
trustee or other fiduciary holding securities under any employee benefit plan of
the Company or any of its Affiliates, (C) an underwriter temporarily holding
securities pursuant to an offering of those securities, or (D) an entity owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of Common Shares) becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, by way of merger, consolidation, recapitalization, reorganization or
otherwise, of 50% or more of the total voting power of the then outstanding
voting securities of the Company;

 



 2 

 

 

(ii) during any period of two consecutive years, individuals who, at the
beginning of that period, constitute the Board and any new director of the Board
whose election by the Board or nomination for election by the Company’s
stockholders was approved by a vote of a majority of the directors of the Board
then still in office who either were directors of the Board at the beginning of
the period or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority thereof;

 

(iii) the consummation of a merger or consolidation of the Company with any
other company, other than a merger or consolidation that would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least 50% of the total voting
power represented by the voting securities of the Company or the surviving
entity outstanding immediately after the merger or consolidation;

 

(iv) the consummation of a plan of complete liquidation of the Company or the
sale or disposition by the Company of all or substantially all the Company’s
assets; or

 

(v) any other event specified as a “Change in Control” in an applicable Award
Agreement.

 

Notwithstanding the foregoing, if a Change in Control constitutes a payment
event with respect to any Award (or any portion of an Award) that provides for
the deferral of compensation that is subject to Code Section 409A, to the extent
required to avoid the imposition of additional taxes under Code Section 409A,
the transaction or event described in subsection (i), (ii), (iii), (iv), or
(v) with respect to the Award (or portion thereof) shall only constitute a
Change in Control for purposes of the payment timing of the Award if the
transaction also constitutes a “change in control event,” as defined in Treasury
Regulation Section 1.409A-3(i)(5).

 

(h) “Code” means the Internal Revenue Code of 1986, as amended, and any
successor thereto. Reference in the Plan to any section of the Code shall be
deemed to include any regulations or other interpretative guidance under that
section, and any amendments or successor provisions to that section, regulations
or guidance.

 

(i) “Committee” means a committee of at least two people as the Board may
appoint to administer the Plan or, if no such committee has been appointed by
the Board, the Board.

 



 3 

 

 

(j) “Common Shares” means shares of the Company’s common stock, par value
$0.0001 per share (and any stock or other securities into which ordinary shares
may be converted or into which they may be exchanged).

 

(k) “Company” means Tattooed Chef, Inc., a Delaware corporation.

 

(l) “Date of Grant” means the date on which the granting of an Award is
authorized, or other date specified in the authorization.

 

(m) “Dividend Equivalent” means a right to receive the equivalent value (in cash
or Common Shares) of ordinary dividends that would otherwise be paid on the
Common Shares subject to an Award that is a full-value award but that have not
been issued or delivered, awarded under Section 11.

 

(n) “Effective Date” has the meaning set forth in Section 1(a).

 

(o) “Eligible Director” means a person who is a “non-employee director” within
the meaning of Rule 16b-3 under the Exchange Act.

 

(p) “Eligible Person” with respect to an Award denominated in Common Shares,
means any (i) individual employed by the Company or an Affiliate; (ii) director
of the Company or an Affiliate; (iii) consultant or advisor to the Company or an
Affiliate; provided that if the Securities Act applies those persons must be
eligible to be offered securities registrable on Form S-8 under the Securities
Act; or (iv) prospective employees, directors, officers, consultants or advisors
who have accepted offers of employment or consultancy from the Company or its
Affiliates (and would satisfy the provisions of clauses (i) through (iii) above
once he or she begins employment with or begins providing services to the
Company or its Affiliates).

 

(q) “Exchange Act” means the U.S. Securities Exchange Act of 1934, as it may be
amended from time to time, including the rules and regulations promulgated
thereunder and successor provisions and rules and regulations thereto.

 

(r) “Exercise Price” has the meaning set forth in Section 7(b).

 

(s) “Fair Market Value” means, as of any date, the value of Common Shares
determined as follows:

 

(i) If the Common Shares are listed on any established stock exchange or a
national market system, the Fair Market Value will be the closing sales price
for the Common Shares (or the closing bid, if no sales were reported) as quoted
on that exchange or system on the day of determination, as reported in The Wall
Street Journal or other source the Committee deems reliable;

 

(ii) If the Common Shares are regularly quoted by a recognized securities dealer
but selling prices are not reported, the Fair Market Value will be the mean
between the high bid and low asked prices for the Common Shares on the day of
determination, as reported in The Wall Street Journal or other source the
Committee deems reliable; or

 



 4 

 

 

(iii) In the absence of an established market for the Common Shares, the Fair
Market Value will be determined in good faith by the Committee.

 

(iv) Notwithstanding the foregoing, the determination of Fair Market Value in
all cases shall be in accordance with the requirements set forth under Code
Section 409A to the extent necessary for an Award to comply with, or be exempt
from, Code Section 409A.

 

(t) “Good Reason” means, unless the applicable Award Agreement states
otherwise: (a) if a Participant is a party to an employment or service agreement
with the Company or its Affiliates and the agreement provides for a definition
of Good Reason, the definition contained therein; or (b) if no agreement exists
or if the agreement does not define Good Reason, the occurrence of one or more
of the following without the Participant’s express written consent, which
circumstances are not remedied by the Company within 30 days of its receipt of a
written notice from the Participant describing the applicable circumstances
(which notice must be provided by the Participant within 90 days of the
Participant’s knowledge of the applicable circumstances): (i) any material,
adverse change in the Participant’s duties, responsibilities, authority, title,
status or reporting structure; (ii) a material reduction in the Participant’s
base salary or bonus opportunity; or (iii) a geographical relocation of the
Participant’s principal office location by more than 50 miles.

 

(u) “Immediate Family Members” has the meaning set forth in Section 14(b)(ii).

 

(v) “Incentive Stock Option” means an Option that is designated by the Committee
as an incentive stock option as described in Code Section 422 and otherwise
meets the requirements set forth in the Plan.

 

(w) “Indemnifiable Person” has the meaning set forth in Section 4(e).

 

(x) “Mature Shares” means Common Shares owned by a Participant that are not
subject to any pledge or security interest and that have been either previously
acquired by the Participant on the open market or meet any other requirements,
if any, the Committee determines are necessary in order to avoid an accounting
earnings charge on account of the use of those shares to pay the Exercise Price
or satisfy a tax or deduction obligation of the Participant.

 

(y) “Nonqualified Stock Option” means an Option that is not designated by the
Committee as an Incentive Stock Option.

 

(z) “Option” means an Award granted under Section 7.

 

(aa) “Option Period” has the meaning set forth in Section 7(c).

 

(bb) “Other Cash-Based Award” means a cash Award granted to a Participant under
Section 10, including cash awarded as a bonus or upon the attainment of any
performance goals or otherwise as permitted under the Plan.

 



 5 

 

 

(cc) “Other Stock-Based Award” means an equity-based or equity-related Award,
other than an Option, SAR, Restricted Stock, Restricted Stock Unit or Dividend
Equivalent, granted in accordance with the terms and conditions set forth under
Section 10 (including upon the attainment of any performance goals or otherwise
as permitted under the Plan).

 

(dd) “Participant” means an Eligible Person who has been selected by the
Committee to participate in the Plan and to receive an Award pursuant to
Section 6.

 

(ee) “Permitted Transferee” has the meaning set forth in Section 14(b)(ii).

 

(ff) “Person” means any individual, entity or group within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act.

 

(gg) “Plan” means this Tattooed Chef, Inc. 2020 Incentive Award Plan, as amended
from time to time.

 

(hh) “Restricted Period” means the period of time determined by the Committee
during which an Award is subject to restrictions or, as applicable, the period
of time within which performance is measured for purposes of determining whether
an Award has been earned.

 

(ii) “Restricted Stock Unit” means an unfunded and unsecured promise to deliver
Common Shares, cash, other securities or other property, subject to certain
performance or time-based restrictions (including, without limitation, a
requirement that the Participant remain continuously employed, provide
continuous services for a specified period of time, or attain specified
performance objectives), granted under Section 9.

 

(jj) “Restricted Stock” means Common Shares, subject to certain specified
performance or time-based restrictions (including, without limitation, a
requirement that the Participant remain continuously employed, provide
continuous services for a specified period of time, or attain specified
performance objectives), granted under Section 9.

 

(kk) “SAR Period” has the meaning set forth in Section 8(b).

 

(ll) “Securities Act” means the Securities Act of 1933, as amended, and any
successor thereto. Reference in the Plan to any section of the Securities Act
shall be deemed to include any rules, regulations or other interpretative
guidance under that section, and any amendments or successor provisions to those
section, rules, regulations or guidance.

 

(mm) “Stock Appreciation Right” or “SAR” means an Award granted under Section 8.

 

(nn) “Strike Price” means, except as otherwise provided by the Committee in the
case of Substitute Awards, (i) in the case of a SAR granted in tandem with an
Option, the Exercise Price of the related Option, or (ii) in the case of a SAR
granted independent of an Option, the Fair Market Value on the Date of Grant.

 



 6 

 

 

(oo) “Subsidiary” means, with respect to any specified Person:

 

(i) any corporation, association or other business entity (other than a
partnership) of which more than 50% of the total voting power of shares or other
equity interests (without regard to the occurrence of any contingency and after
giving effect to any voting agreement, stockholders’ agreement, operating
agreement, or other agreement that effectively transfers voting power) is at the
time owned or controlled, directly or indirectly, by that Person or one or more
of the other Subsidiaries of that Person (or a combination thereof); and

 

(ii) any partnership (or any comparable foreign entity) (a) the sole general
partner (or functional equivalent thereof) or the managing general partner of
which is that Person or Subsidiary of that Person or (b) the only general
partners (or functional equivalents thereof) of which are that Person or one or
more Subsidiaries of that Person (or any combination thereof).

 

(pp) “Substitute Award” has the meaning set forth in Section 5(e).

 

4. Administration.

 

(a) The Committee shall administer the Plan. To the extent required to comply
with the provisions of Rule 16b-3 promulgated under the Exchange Act (if the
Board is not acting as the Committee under the Plan), it is intended that each
member of the Committee shall, at the time he or she takes any action with
respect to an Award under the Plan, be an Eligible Director. However, the fact
that a Committee member fails to qualify as an Eligible Director shall not
invalidate any Award granted by the Committee that is otherwise validly granted
under the Plan.

 

(b) Subject to the provisions of the Plan and Applicable Laws, the Committee
shall have the sole and plenary authority, in addition to other express powers
and authorizations conferred on the Committee by the Plan, to: (i) designate
Participants; (ii) determine the type or types of Awards to be granted to a
Participant; (iii) determine the number of Common Shares to be covered by, or
with respect to which payments, rights, or other matters are to be calculated in
connection with, Awards; (iv) determine the terms and conditions of any Award
(including any performance goals, criteria, and/or periods applicable to
Awards); (v) determine whether, to what extent, and under what circumstances
Awards may be settled or exercised in cash, Common Shares, other securities,
other Awards or other property, or canceled, forfeited, or suspended and the
method or methods by which Awards may be settled, exercised, canceled,
forfeited, or suspended; (vi) determine whether, to what extent, and under what
circumstances the delivery of cash, Common Shares, other securities, other
Awards or other property and other amounts payable with respect to an Award
shall be deferred either automatically or at the election of the Participant or
of the Committee; (vii) interpret, administer, reconcile any inconsistency in,
correct any defect in and/or supply any omission in the Plan and any instrument
or agreement relating to, or Award granted under, the Plan, including any
changes required to comply with Applicable Laws (including any amendments to the
terms and conditions of outstanding Awards in response to changes in Applicable
Laws); (viii) establish, amend, suspend, or waive any rules and regulations and
appoint any agents the Committee deems appropriate for the proper administration
of the Plan; (ix) accelerate the vesting or exercisability of, payment for or
lapse of restrictions on, Awards; and (x) make any other determination and take
any other action that the Committee deems necessary or desirable for the
administration of the Plan.

 



 7 

 

 

(c) The Committee may delegate to one or more officers of the Company or any
Affiliate the authority to act on behalf of the Committee with respect to any
matter, right, obligation, or election that is the responsibility of or that is
allocated to the Committee herein, and that may be so delegated as a matter of
law, except for grants of Awards to persons subject to Section 16 of the
Exchange Act.

 

(d) Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations, and other decisions under or with respect to
the Plan or any Award or any documents evidencing Awards granted pursuant to the
Plan shall be within the sole discretion of the Committee, may be made at any
time and shall be final, conclusive and binding upon all persons or entities,
including, without limitation, the Company, any Affiliate, any Participant, any
holder or beneficiary of any Award, and any shareholder of the Company.

 

(e) No member of the Board, the Committee, delegate of the Committee or any
employee or agent of the Company (each such person, an “Indemnifiable Person”)
shall be liable for any action taken or omitted to be taken or any determination
made in good faith with respect to the Plan or any Award hereunder. Each
Indemnifiable Person shall be indemnified and held harmless by the Company
against and from any loss, cost, liability, or expense (including attorneys’
fees) that may be imposed upon or incurred by the Indemnifiable Person in
connection with or resulting from any action, suit or proceeding to which the
Indemnifiable Person may be a party or in which the Indemnifiable Person may be
involved by reason of any action taken or omitted to be taken under the Plan or
any Award Agreement and against and from any and all amounts paid by the
Indemnifiable Person with the Company’s approval, in settlement thereof, or paid
by the Indemnifiable Person in satisfaction of any judgment in any such action,
suit or proceeding against the Indemnifiable Person, provided that the Company
shall have the right, at its own expense, to assume and defend any such action,
suit or proceeding and once the Company gives notice of its intent to assume the
defense, the Company shall have sole control over the defense with counsel of
the Company’s choice. The foregoing right of indemnification shall not be
available to an Indemnifiable Person to the extent that a final judgment or
other final adjudication (in either case not subject to further appeal) binding
upon the Indemnifiable Person determines that the acts or omissions of the
Indemnifiable Person giving rise to the indemnification claim resulted from the
Indemnifiable Person’s bad faith, fraud or willful criminal act or omission or
that the right of indemnification is otherwise prohibited by law or by the
Company’s Certificate of Incorporation or Bylaws. The foregoing right of
indemnification shall not be exclusive of any other rights of indemnification to
which the Indemnifiable Persons may be entitled under the Company’s Certificate
of Incorporation or Bylaws, as a matter of law, or otherwise, or any other power
that the Company may have to indemnify the Indemnifiable Persons or hold them
harmless.

 

(f) Notwithstanding anything to the contrary contained in the Plan, the Board
may, in its sole discretion, at any time and from time to time, grant Awards and
administer the Plan with respect to those Awards. In any such case, the Board
shall have all the authority granted to the Committee under the Plan.

 



 8 

 

 

5. Grant of Awards; Shares Subject to the Plan; Limitations.

 

(a) The Committee may, from time to time, grant Options, Stock Appreciation
Rights, Restricted Stock, Restricted Stock Units, Other Stock-Based Awards,
Other Cash-Based Awards, and/or Dividend Equivalents to one or more Eligible
Persons.

 

(b) Subject to Section 12, Awards granted under the Plan shall be subject to the
following limitations: (i) the Committee is authorized to deliver under the Plan
an aggregate of 5,200,000 Common Shares; and (ii) the maximum number of Common
Shares that may be granted under the Plan during any single fiscal year to any
Participant who is a non-employee director, when taken together with any cash
fees paid to the non-employee director during that year in respect of his or her
service as a non-employee director (including service as a member or chair of
any committee of the Board), shall not exceed $100,000 in total value
(calculating the value of any such Awards based on the grant date fair value of
the Awards for financial reporting purposes); provided that the non-employee
directors who are considered independent (under the rules of The Nasdaq Stock
Market or other securities exchange on which the Common Shares are traded) may
make exceptions to this limit for a non-executive chair of the Board, if any, in
which case the non-employee Director receiving the additional compensation may
not participate in the decision to award the compensation. Notwithstanding the
automatic annual increase set forth in (i) above, the Board may act prior to
January 1st of a given year to provide that there will be no increase in the
share reserve for that year or that the increase in the share reserve for that
year will be a lesser number of Common Shares than would otherwise occur
pursuant to the stipulated percentage.

 

(c) If (i) any Option or other Award granted hereunder is exercised through the
tendering of Common Shares (either actually or by attestation) or by the
withholding of Common Shares by the Company, or (ii) tax or deduction
liabilities arising from the Option or other Award are satisfied by the
tendering of Common Shares (either actually or by attestation) or by the
withholding of Common Shares by the Company, then in each case the Common Shares
so tendered or withheld shall be added to the Common Shares available for grant
under the Plan on a one-for-one basis. Shares underlying Awards under this Plan
that are forfeited, cancelled, expire unexercised, or are settled in cash are
available again for Awards under the Plan.

 

(d) Common Shares delivered by the Company in settlement of Awards may be
authorized and unissued shares, shares held in the treasury of the Company,
shares purchased on the open market or by private purchase, or a combination of
the foregoing.

 

(e) Awards may, in the sole discretion of the Committee, be granted under the
Plan in assumption of, or in substitution for, outstanding awards previously
granted by an entity acquired by the Company or with which the Company combines
(“Substitute Awards”). The number of Common Shares underlying any Substitute
Awards shall not be counted against the aggregate number of Common Shares
available for Awards under the Plan.

 



 9 

 

 

6. Eligibility. Participation shall be limited to Eligible Persons who have
entered into an Award Agreement or who have received written notification from
the Committee, or from a person designated by the Committee, that they have been
selected to participate in the Plan.

 

7. Options.

 

(a) Generally. Each Option granted under the Plan shall be evidenced by an Award
Agreement (whether in paper or electronic medium (including email or the posting
on a web site maintained by the Company or a third party under contract with the
Company)). Each Option so granted shall be subject to the conditions set forth
in this Section 7, and to any other conditions not inconsistent with the Plan
reflected in the applicable Award Agreement. All Options granted under the Plan
shall be Nonqualified Stock Options unless the applicable Award Agreement
expressly states that the Option is intended to be an Incentive Stock Option.
The maximum aggregate number of Common Shares that may be issued through the
exercise of Incentive Stock Options granted under the Plan is 5,200,000 Common
Shares. Incentive Stock Options shall be granted only to Eligible Persons who
are employees of the Company and its Affiliates, and no Incentive Stock Option
shall be granted to any Eligible Person who is ineligible to receive an
Incentive Stock Option under the Code. No Option shall be treated as an
Incentive Stock Option unless the Plan has been approved by the stockholders of
the Company in a manner intended to comply with the stockholder approval
requirements of Code Section 422(b)(1); provided that any Option intended to be
an Incentive Stock Option shall not fail to be effective solely on account of a
failure to obtain approval, but rather the Option shall be treated as a
Nonqualified Stock Option unless and until approval is obtained. In the case of
an Incentive Stock Option, the terms and conditions of the grant shall be
subject to and comply with any rules prescribed by Code Section 422. If for any
reason an Option intended to be an Incentive Stock Option (or any portion
thereof) does not qualify as an Incentive Stock Option, then, to the extent of
the nonqualification, the Option or portion thereof shall be regarded as a
Nonqualified Stock Option appropriately granted under the Plan.

 

(b) Exercise Price. Except with respect to Substitute Awards, the exercise price
(“Exercise Price”) per Common Share for each Option shall not be less than 100%
of the Fair Market Value of that share determined as of the Date of Grant;
provided, however, that in the case of an Incentive Stock Option granted to an
employee who, at the time of the grant of the Option, owns shares representing
more than 10% of the total combined voting power of all classes of shares of the
Company or any related corporation (as determined in accordance with Treasury
Regulation Section 1.422-2(f)), the Exercise Price per share shall not be less
than 110% of the Fair Market Value per share on the Date of Grant and provided
further, that, notwithstanding any provision herein to the contrary, the
Exercise Price shall not be less than the par value per Common Share.

 

(c) Vesting and Expiration. Options shall vest and become exercisable in the
manner (including any terms and conditions) and on the date or dates determined
by the Committee (including, if applicable, the attainment of any performance
goals, as determined by the Committee in the applicable Award Agreement) and
shall expire after that period, not to exceed ten years, as may be determined by
the Committee (the “Option Period”); provided, however, that the Option Period
shall not exceed five years from the Date of Grant in the case of an Incentive
Stock Option granted to a Participant who on the Date of Grant owns shares
representing more than 10% of the total combined voting power of all classes of
shares of the Company or any related corporation (as determined in accordance
with Treasury Regulation Section 1.422- 2(f)); provided, further, that
notwithstanding any vesting dates set by the Committee, the Committee may, in
its sole discretion, accelerate the exercisability of any Option, which
acceleration shall not affect the terms and conditions of the Option other than
with respect to exercisability. In the event of any termination of employment or
service with the Company and its Affiliates thereof of a Participant who has
been granted one or more Options, the Options shall be exercisable at the time
or times and subject to the terms and conditions set forth in the Award
Agreement. If the Option would expire at a time when the exercise of the Option
would violate applicable securities laws, the expiration date applicable to the
Option will be automatically extended to a date that is 30 calendar days
following the date the exercise would no longer violate applicable securities
laws (so long as the extension does not violate Code Section 409A); provided,
that in no event shall the expiration date be extended beyond the expiration of
the Option Period.

 



 10 

 

 

(d) Method of Exercise and Form of Payment. No Common Shares shall be delivered
pursuant to any exercise of an Option until payment in full of the Exercise
Price therefor is received by the Company and the Participant has paid to the
Company an amount equal to any taxes required to be withheld or paid. Options
that have become exercisable may be exercised by delivery of written or
electronic notice of exercise to the Company in accordance with the terms of the
applicable Award Agreement and accompanied by payment of the Exercise Price. The
Exercise Price shall be payable (i) in cash, check, cash equivalent and/or
Common Shares valued at the Fair Market Value at the time the Option is
exercised (including, pursuant to procedures approved by the Committee, by means
of attestation of ownership of a sufficient number of Common Shares in lieu of
actual delivery of the shares to the Company); provided that the Common Shares
are not subject to any pledge or other security interest and are Mature Shares
and; (ii) by any other method the Committee permits in accordance with
Applicable Laws, in its sole discretion, including without limitation: (A) in
other property having a Fair Market Value on the date of exercise equal to the
Exercise Price or (B) if there is a public market for the Common Shares at that
time, by means of a broker-assisted “cashless exercise” pursuant to which the
Company is delivered a copy of irrevocable instructions to a stockbroker to sell
the Common Shares otherwise deliverable upon the exercise of the Option and to
deliver promptly to the Company an amount equal to the Exercise Price or (C) by
a “net exercise” method whereby the Company withholds from the delivery of the
Common Shares for which the Option was exercised that number of Common Shares
having a Fair Market Value equal to the aggregate Exercise Price for the Common
Shares for which the Option was exercised. No fractional Common Shares shall be
issued or delivered pursuant to the Plan or any Award, and the Committee shall
determine whether cash, other securities or other property shall be paid or
transferred in lieu of any fractional Common Shares, or whether the fractional
Common Shares or any rights thereto shall be canceled, terminated or otherwise
eliminated.

 

(e) Notification upon Disqualifying Disposition of an Incentive Stock Option.
Each Participant awarded an Incentive Stock Option under the Plan shall notify
the Company in writing immediately after the date he or she makes a
disqualifying disposition of any Common Shares acquired pursuant to the exercise
of the Incentive Stock Option. A disqualifying disposition is any disposition
(including, without limitation, any sale) of the Common Shares before the later
of (A) two years after the Date of Grant of the Incentive Stock Option or
(B) one year after the date of exercise of the Incentive Stock Option. The
Company may, if determined by the Committee and in accordance with procedures
established by the Committee, retain possession of any Common Shares acquired
pursuant to the exercise of an Incentive Stock Option as agent for the
applicable Participant until the end of the period described in the preceding
sentence.

 



 11 

 

 

(f) Compliance With Laws, etc. Notwithstanding the foregoing, in no event shall
a Participant be permitted to exercise an Option in a manner that the Committee
determines would violate the Sarbanes-Oxley Act of 2002, if applicable, or any
other Applicable Laws or the applicable rules and regulations of the Securities
and Exchange Commission or the applicable rules and regulations of any
securities exchange or inter-dealer quotation system on which the securities of
the Company are listed or traded.

 

8. Stock Appreciation Rights.

 

(a) Generally. Each SAR granted under the Plan shall be evidenced by an Award
Agreement (whether in paper or electronic medium (including email or the posting
on a web site maintained by the Company or a third party under contract with the
Company)). Each SAR so granted shall be subject to the conditions set forth in
this Section 8, and to any other conditions not inconsistent with the Plan
reflected in the applicable Award Agreement. Any Option granted under the Plan
may include tandem SARs. The Committee also may award SARs to Eligible Persons
independent of any Option.

 

(b) Strike Price. The Strike Price per Common Share for each SAR shall not be
less than 100% of the Fair Market Value of the share determined as of the Date
of Grant.

 

(c) Vesting and Expiration. A SAR granted in connection with an Option shall
become exercisable and shall expire according to the same vesting schedule and
expiration provisions as the corresponding Option (including the terms and
conditions set forth in the applicable Award Agreement). A SAR granted
independent of an Option shall vest and become exercisable and shall expire in
the manner (including any terms and conditions) and on the date or dates
determined by the Committee (including, if applicable, the attainment of any
performance goals, as shall be determined by the Committee in the applicable
Award Agreement) and shall expire after that period, not to exceed ten years, as
may be determined by the Committee (the “SAR Period”); provided, however, that
notwithstanding any vesting dates set by the Committee, the Committee may, in
its sole discretion, accelerate the exercisability of any SAR, which
acceleration shall not affect the terms and conditions of the SAR other than
with respect to exercisability. In the event of any termination of employment or
service with the Company and its Affiliates thereof of a Participant who has
been granted one or more SAR, the SARs shall be exercisable at the time or times
and subject to the terms and conditions as set forth in the Award Agreement (or
in the underlying Option Award Agreement, as may be applicable). If the SAR
would expire at a time when the exercise of the SAR would violate applicable
securities laws, the expiration date applicable to the SAR will be automatically
extended to a date that is 30 calendar days following the date the exercise
would no longer violate applicable securities laws (so long as the extension
shall not violate Code Section 409A); provided, that in no event shall the
expiration date be extended beyond the expiration of the SAR Period.

 



 12 

 

 

(d) Method of Exercise. SARs that have become exercisable may be exercised by
delivery of written or electronic notice of exercise to the Company in
accordance with the terms of the applicable Award Agreement, specifying the
number of SARs to be exercised and the date on which the SARs were awarded.
Notwithstanding the foregoing, if on the last day of the Option Period (or in
the case of a SAR independent of an option, the SAR Period), the Fair Market
Value exceeds the Strike Price, the Participant has not exercised the SAR or the
corresponding Option (if applicable), and neither the SAR nor the corresponding
Option (if applicable) has expired, the SAR shall be deemed to have been
exercised by the Participant on the last day of the Option Period and the
Company shall make the appropriate payment therefor.

 

(e) Payment. Upon the exercise of a SAR, the Company shall pay to the
Participant an amount equal to the number of shares subject to the SAR that are
being exercised multiplied by the excess, if any, of the Fair Market Value of
one Common Share on the exercise date over the Strike Price, less an amount
equal to any taxes required to be withheld or paid. The Company shall pay this
amount in cash, in Common Shares valued at Fair Market Value, or any combination
thereof, as determined by the Committee. No fractional Common Shares shall be
issued or delivered pursuant to the Plan or any Award, and the Committee shall
determine whether cash, other securities or other property shall be paid or
transferred in lieu of any fractional Common Shares, or whether the fractional
Common Shares or any rights thereto shall be canceled, terminated or otherwise
eliminated.

 

9. Restricted Stock and Restricted Stock Units.

 

(a) Generally. Each grant of Restricted Stock and Restricted Stock Units shall
be evidenced by an Award Agreement (whether in paper or electronic medium
(including email or the posting on a web site maintained by the Company or a
third party under contract with the Company)). Each grant shall be subject to
the conditions set forth in this Section 9, and to any other terms and
conditions not inconsistent with the Plan reflected by the Committee in the
applicable Award Agreement (including the performance goals, if any, upon whose
attainment the Restricted Period shall lapse in part or full).

 

(b) Restricted Accounts; Escrow or Similar Arrangement. Upon the grant of
Restricted Stock, a book entry in a restricted account shall be established in
the Participant’s name at the Company’s transfer agent and, if the Committee
determines that the Restricted Stock shall be held by the Company or in escrow
rather than held in the restricted account pending the release of the applicable
restrictions, the Committee may require the Participant to additionally execute
and deliver to the Company (i) an escrow agreement satisfactory to the
Committee, if applicable, and (ii) the appropriate share power (endorsed in
blank) with respect to the Restricted Stock covered by the agreement. If a
Participant shall fail to execute an agreement evidencing an Award of Restricted
Stock and, if applicable, an escrow agreement and blank share power within the
amount of time specified by the Committee, the Award shall be null and void.
Subject to the restrictions set forth in this Section 9 and the applicable Award
Agreement, the Participant generally shall have the rights and privileges of a
stockholder as to the Restricted Stock, including without limitation the right
to vote the Restricted Stock and the right to receive dividends, if applicable.
To the extent shares of Restricted Stock are forfeited, any share certificates
issued to the Participant evidencing the shares shall be returned to the
Company, and all rights of the Participant to the shares and as a stockholder
with respect thereto shall terminate without further obligation on the part of
the Company.

 



 13 

 

 

(c) Vesting. Unless otherwise provided by the Committee in an Award Agreement,
the unvested portion of Restricted Stock and Restricted Stock Units shall
terminate and be forfeited upon termination of employment or service of the
Participant granted the applicable Award.

 

(d) Delivery of Restricted Stock and Settlement of Restricted Stock Units.

 

(i) Upon the expiration of the Restricted Period with respect to any shares of
Restricted Stock, the restrictions set forth in the applicable Award Agreement
shall be of no further force or effect with respect to those shares, except as
set forth in the applicable Award Agreement. If an escrow arrangement is used,
upon expiration, the Company shall deliver to the Participant, or his or her
beneficiary, without charge, the share certificate evidencing the shares of
Restricted Stock that have not then been forfeited and with respect to which the
Restricted Period has expired (rounded down to the nearest full share).
Dividends, if any, that may have been withheld by the Committee and attributable
to any particular share of Restricted Stock shall be distributed to the
Committee and attributable to any particular share of Restricted Stock shall be
distributed to the Participant in cash or, at the sole discretion of the
Committee, in Common Shares having a Fair Market Value equal to the amount of
the dividends, upon the release of restrictions on the share and, if the share
is forfeited, the Participant shall have no right to the dividends (except as
otherwise set forth by the Committee in the applicable Award Agreement).

 

(ii) Unless otherwise provided by the Committee in an Award Agreement, upon the
expiration of the Restricted Period with respect to any outstanding Restricted
Stock Units, the Company shall deliver to the Participant, or his or her
beneficiary, without charge, one Common Share for each outstanding Restricted
Stock Unit; provided, however, that the Committee may, in its sole discretion,
elect to (i) pay cash or part cash and part Common Share in lieu of delivering
only Common Shares in respect of the Restricted Stock Units or (ii) defer the
delivery of Common Shares (or cash or part Common Shares and part cash, as the
case may be) beyond the expiration of the Restricted Period if delivery would
result in a violation of Applicable Laws until it is no longer the case. If a
cash payment is made in lieu of delivering Common Shares, the amount of the
payment shall be equal to the Fair Market Value of the Common Shares as of the
date on which the Restricted Period lapsed with respect to the Restricted Stock
Units, less an amount equal to any taxes required to be withheld or paid.

 

10. Other Stock-Based Awards and Other Cash-Based Awards.

 

(a) Other Stock-Based Awards. The Committee may grant types of equity-based or
equity-related Awards not otherwise described by the terms of the Plan
(including the grant or offer for sale of unrestricted Common Shares), in
amounts and subject to terms and conditions, determined by the Committee
(including, if applicable, the attainment of any performance goals, as set forth
in the applicable Award Agreement). Other Stock-Based Awards may involve the
transfer of actual Common Shares to Participants, or payment in cash or
otherwise of amounts based on the value of Common Shares. The terms and
conditions of the Awards shall be consistent with the Plan and set forth in the
Award Agreement and need not be uniform among all the Awards or all Participants
receiving the Awards.

 



 14 

 

 

(b) Other Cash-Based Awards. The Committee may grant a cash Award granted to a
Participant not otherwise described by the terms of the Plan, including cash
awarded as a bonus or upon the attainment of any performance goals or otherwise
as permitted under the Plan.

 

(c) Value of Awards. Each Other Stock-Based Award shall be expressed in terms of
Common Shares or units based on Common Shares, as determined by the Committee,
and each Other Cash-Based Award shall be shall be expressed in terms of cash, as
determined by the Committee. The Committee may establish performance goals
and/or criteria in its discretion, and any such performance goals and/or
criteria shall be set forth in the applicable Award Agreement. If the Committee
exercises its discretion to establish performance goals and/or criteria, the
number and/or value of Other Stock-Based Awards or Other Cash-Based Awards that
will be paid out to the Participant will depend on the extent to which the
performance goals and/or criteria are met.

 

(d) Payment of Awards. Payment, if any, with respect to an Other Stock-Based
Award or Other Cash-Based Award shall be made in accordance with the terms of
the Award, as set forth in the Award Agreement, in cash, Common Shares or a
combination of cash and Common Shares, as the Committee determines.

 

(e) Vesting. The Committee shall determine the extent to which the Participant
shall have the right to receive Other Stock-Based Awards or Other Cash-Based
Awards following the Participant’s termination of employment or service
(including by reason of the Participant’s death, disability (as determined by
the Committee), or termination for or without Cause or for or without Good
Reason). These provisions shall be determined in the sole discretion of the
Committee and these provisions may be included in the applicable Award
Agreement, but need not be uniform among all Other Stock-Based Awards or Other
Cash-Based Awards issued pursuant to the Plan, and may reflect distinctions
based on the reasons for the termination of employment or service.

 

11. Dividend Equivalents. No adjustment shall be made in the Common Shares
issuable or taken into account under Awards on account of cash dividends that
may be paid or other rights that may be issued to the holders of Common Shares
prior to issuance of the Common Shares under the Award. The Committee may grant
Dividend Equivalents based on the dividends declared on Common Shares that are
subject to any Award (other than an Option or Stock Appreciation Right). Any
Award of Dividend Equivalents may be credited as of the dividend payment dates,
during the period between the Date of Grant of the Award and the date the Award
becomes payable or terminates or expires, as determined by the Committee;
however, Dividend Equivalents shall not be payable unless and until the Award
becomes payable, and shall be subject to forfeiture to the same extent as the
underlying Award. Dividend Equivalents may be subject to any additional
limitations and/or restrictions determined by the Committee. Dividend
Equivalents shall be payable in cash, Common Shares or converted to full-value
Awards, calculated based on a formula determined by the Committee.

 



 15 

 

 

12. Changes in Capital Structure and Similar Events. In the event of (i) any
dividend (other than ordinary cash dividends) or other distribution (whether in
the form of cash, Common Shares, other securities or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
amalgamation, consolidation, spin-off, split-up, split-off, combination,
repurchase or exchange of Common Shares or other securities of the Company,
issuance of warrants or other rights to acquire Common Shares or other
securities of the Company, or other similar corporate transaction or event
(including, without limitation, a Change in Control) that affects the Common
Shares, or (ii) unusual or infrequently occurring events (including, without
limitation, a Change in Control) affecting the Company, any Affiliate, or the
financial statements of the Company or any Affiliate, or changes in applicable
rules, rulings, regulations or other requirements of any governmental body or
securities exchange or inter-dealer quotation system, accounting principles or
law, such that in either case an adjustment is determined by the Committee in
its sole discretion to be necessary or appropriate, then the Committee shall
make the adjustments it deems equitable, including without limitation any or all
of the following:

 

(a) adjusting any or all of (A) the number of Common Shares or other securities
of the Company (or number and kind of other securities or other property) that
may be delivered in respect of Awards or with respect to which Awards may be
granted under the Plan (including, without limitation, adjusting any or all of
the limitations under Section 5) and (B) the terms of any outstanding Award,
including, without limitation, (1) the number of Common Shares or other
securities of the Company (or number and kind of other securities or other
property) subject to outstanding Awards or to which outstanding Awards relate,
(2) the Exercise Price or Strike Price with respect to any Award or (3) any
applicable performance measures (including, without limitation, any performance
goals and/or criteria);

 

(b) providing for a substitution or assumption of Awards in a manner that
substantially preserves the applicable terms of the Awards;

 

(c) accelerating the exercisability or vesting of, lapse of restrictions on, or
termination of, Awards or providing for a period of time for exercise prior to
the occurrence of the event;

 

(d) modifying the terms of Awards to add events, conditions or circumstances
(including termination of employment within a specified period after a Change in
Control) upon which the exercisability or vesting of or lapse of restrictions
thereon will accelerate;

 

(e) deeming any performance measures (including, without limitation, any
performance goals and/or criteria) satisfied at target, maximum or actual
performance through closing or any other level determined by the Committee in
its sole discretion, or providing for the performance measures to continue (as
is or as adjusted by the Committee) after closing;

 

(f) providing that for a period prior to the Change in Control determined by the
Committee in its sole discretion, any Options or SARs that would not otherwise
become exercisable prior to the Change in Control will be exercisable as to all
Common Shares subject thereto (but the exercise will be contingent upon and
subject to the occurrence of the Change in Control and if the Change in Control
does not take place after giving the notice for any reason whatsoever, the
exercise will be null and void) and that any Options or SARs not exercised prior
to the consummation of the Change in Control will terminate and be of no further
force and effect as of the consummation of the Change in Control; and

 



 16 

 

 

(g) canceling any one or more outstanding Awards and causing to be paid to the
holders thereof, in cash, Common Shares, other securities or other property, or
any combination thereof, the value of the Awards, if any, as determined by the
Committee (which if applicable may be based upon the price per Common Share
received or to be received by other shareholders of the Company in that event),
including without limitation, in the case of an outstanding Option or SAR, a
cash payment in an amount equal to the excess, if any, of the Fair Market Value
(as of a date specified by the Committee) of the Common Shares subject to the
Option or SAR over the aggregate Exercise Price or Strike Price of the Option or
SAR, respectively (it being understood that, in that event, any Option or SAR
having a per share Exercise Price or Strike Price equal to, or in excess of, the
Fair Market Value of a Common Share subject thereto may be canceled and
terminated without any payment or consideration therefor); provided, however,
that in the case of any “equity restructuring” (within the meaning of the
Financial Accounting Standards Board Accounting Standards Codification Topic
718), the Committee shall make an equitable or proportionate adjustment to
outstanding Awards to reflect the equity restructuring. The Company shall give
each Participant notice of an adjustment hereunder and, upon notice, the
adjustment shall be conclusive and binding for all purposes.

 

13. Amendments and Termination.

 

(a) Amendment and Termination of the Plan. The Board may amend, alter, suspend,
discontinue, or terminate the Plan or any portion thereof at any time; provided
that (i) no amendment to Section 13(b) (to the extent required by the proviso in
Section 13(b)) shall be made without shareholder approval and (ii) no amendment,
alteration, suspension, discontinuation or termination shall be made without
stockholder approval if the approval is necessary to comply with any tax or
regulatory requirement applicable to the Plan (including, without limitation, as
necessary to comply with any rules or requirements of any securities exchange or
inter-dealer quotation system on which the Common Shares may be listed or
quoted); provided, further, that any amendment, alteration, suspension,
discontinuance or termination that would materially and adversely affect the
rights of any Participant or any holder or beneficiary of any Award theretofore
granted shall not to that extent be effective as to the affected Participant,
holder or beneficiary without the consent of the affected Participant, holder or
beneficiary.

 

(b) Amendment of Award Agreements. The Committee may, to the extent consistent
with the terms of any applicable Award Agreement, waive any conditions or rights
under, amend any terms of, or alter, suspend, discontinue, cancel or terminate,
any Award theretofore granted or the associated Award Agreement, prospectively
or retroactively; provided that the waiver, amendment, alteration, suspension,
discontinuance, cancellation or termination that would materially and adversely
affect the rights of any Participant or any holder or beneficiary of any Award
with respect to any Award theretofore granted shall not to that extent be
effective without the consent of the affected Participant, holder or
beneficiary; provided, further, that without stockholder approval, except as
otherwise permitted under Section 12, (i) no amendment or modification may
reduce the Exercise Price of any Option or the Strike Price of any SAR, (ii) the
Committee may not cancel any outstanding Option or SAR where the Fair Market
Value of the Common Shares underlying the Option or SAR is less than its
Exercise Price or Strike Price, as applicable, and replace it with a new Option
or SAR, another Award or cash and (iii) the Committee may not take any other
action that is considered a “repricing” for purposes of the stockholder approval
rules of the applicable securities exchange or inter-dealer quotation system on
which the Common Shares are listed or quoted.

 



 17 

 

 

14. General.

 

(a) Award Agreements. Each Award under the Plan shall be evidenced by an Award
Agreement, which shall be delivered to the Participant (whether in paper or
electronic medium (including email or the posting on a web site maintained by
the Company or a third party under contract with the Company)) and shall specify
the terms and conditions of the Award and any rules applicable thereto,
including without limitation, the effect on the Award of the death, disability
or termination of employment or service of a Participant, or of any other events
determined by the Committee. Except as the Plan otherwise provides, each Award
may be made alone or in addition or in relation to any other Award. The terms of
each Award to a Participant need not be identical, and the Committee need not
treat Participants or Awards (or portions thereof) uniformly.

 

(b) Nontransferability.

 

(i) Each Award shall be exercisable only by a Participant during the
Participant’s lifetime, or, if permissible under Applicable Laws, by the
Participant’s legal guardian or representative. No Award may be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by a
Participant other than by will or by the laws of descent and distribution and
the purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company or an Affiliate;
provided that the designation of a beneficiary shall not constitute an
assignment, alienation, pledge, attachment, sale, transfer or encumbrance.

 

(ii) Notwithstanding the foregoing, the Committee may, in its sole discretion,
permit Awards (other than Incentive Stock Options) to be transferred by a
Participant, without consideration, subject to any rules the Committee adopts
consistent with any applicable Award Agreement to preserve the purposes of the
Plan, to: (A) any person who is a “family member” of the Participant, as that
term is used in the instructions to Form S-8 under the Securities Act
(collectively, the “Immediate Family Members”); (B) a trust solely for the
benefit of the Participant and his or her Immediate Family Members; (C) a
partnership or limited liability company whose only partners or stockholders are
the Participant and his or her Immediate Family Members; or (D) any other
transferee as may be approved either (I) by the Board or the Committee in its
sole discretion, or (II) as provided in the applicable Award Agreement. (each
transferee described in clauses (A), (B), (C) and (D) above is hereinafter
referred to as a “Permitted Transferee”); provided that the Participant gives
the Committee advance written notice describing the terms and conditions of the
proposed transfer and the Committee notifies the Participant in writing that the
transfer would comply with the requirements of the Plan.

 



 18 

 

 

(iii) The terms of any Award transferred in accordance with the immediately
preceding sentence shall apply to the Permitted Transferee and any reference in
the Plan, or in any applicable Award Agreement, to a Participant shall be deemed
to refer to the Permitted Transferee, except that (A) Permitted Transferees
shall not be entitled to transfer any Award, other than by will or the laws of
descent and distribution; (B) Permitted Transferees shall not be entitled to
exercise any transferred Option unless there shall be in effect a registration
statement on an appropriate form covering the Common Shares to be acquired
pursuant to the exercise of the Option if the Committee determines, consistent
with any applicable Award Agreement, that such a registration statement is
necessary or appropriate; (C) the Committee or the Company shall not be required
to provide any notice to a Permitted Transferee, whether or not the notice is or
would otherwise have been required to be given to the Participant under the Plan
or otherwise; and (D) the consequences of the termination of the Participant’s
employment by, or services to, the Company or an Affiliate under the terms of
the Plan and the applicable Award Agreement shall continue to be applied with
respect to the Participant, including, without limitation, that an Option shall
be exercisable by the Permitted Transferee only to the extent, and for the
periods, specified in the Plan and the applicable Award Agreement.

 

(c) Tax Withholding and Deductions.

 

(i) A Participant shall be required to pay to the Company or any Affiliate, and
the Company or any Affiliate shall have the right and is hereby authorized to
deduct and withhold, from any cash, Common Shares, other securities or other
property deliverable under any Award or from any compensation or other amounts
owing to a Participant, the amount (in cash, Common Shares, other securities or
other property) of any required taxes (up to the maximum statutory rate under
Applicable Laws as in effect from time to time as determined by the Committee)
and deduction in respect of an Award, its grant, vesting or exercise, or any
payment or transfer under an Award or under the Plan and to take any other
action necessary in the opinion of the Committee or the Company to satisfy all
obligations for the payment of the taxes.

 

(ii) Without limiting the generality of clause (i) above, the Committee may, in
its sole discretion, permit a Participant to satisfy, in whole or in part, the
foregoing tax and deduction liability by (A) the delivery of Common Shares
(which are not subject to any pledge or other security interest and are Mature
Shares, except as otherwise determined by the Committee) owned by the
Participant having a Fair Market Value equal to the liability or (B) having the
Company withhold from the number of Common Shares otherwise issuable or
deliverable pursuant to the exercise or settlement of the Award a number of
shares with a Fair Market Value equal to the liability.

 

(d) No Claim to Awards; No Rights to Continued Employment; Waiver. No employee
of the Company or an Affiliate, or other person, shall have any claim or right
to be granted an Award under the Plan or, having been selected for the grant of
an Award, to be selected for a grant of any other Award. There is no obligation
for uniformity of treatment of Participants or holders or beneficiaries of
Awards. The terms and conditions of Awards and the Committee’s determinations
and interpretations with respect thereto need not be the same with respect to
each Participant and may be made selectively among Participants, whether or not
the Participants are similarly situated. Neither the Plan nor any action taken
hereunder shall be construed as giving any Participant any right to be retained
in the employ or service of the Company or an Affiliate, nor shall it be
construed as giving any Participant any rights to continued service on the
Board. The Company or any of its Affiliates may at any time dismiss a
Participant from employment or discontinue any consulting relationship, free
from any liability or any claim under the Plan, unless otherwise expressly
provided in the Plan or any Award Agreement. By accepting an Award under the
Plan, a Participant shall thereby be deemed to have waived any claim to
continued exercise or vesting of an Award or to damages or severance entitlement
related to non-continuation of the Award beyond the period provided under the
Plan or any Award Agreement, notwithstanding any provision to the contrary in
any written employment contract or other agreement between the Company and its
Affiliates and the Participant, whether any such agreement is executed before,
on or after the Date of Grant.

 



 19 

 

 

(e) International Participants. With respect to Participants who reside or work
outside of the United States of America, the Committee may in its sole
discretion amend the terms of the Plan or outstanding Awards with respect to
those Participants in order to conform the terms with the requirements of local
law or to obtain more favorable tax or other treatment for a Participant, the
Company or its Affiliates.

 

(f) Designation and Change of Beneficiary. Each Participant may file with the
Committee a written designation of one or more persons as the beneficiary(ies)
who shall be entitled to receive the amounts payable with respect to an Award,
if any, due under the Plan upon his or her death. A Participant may, from time
to time, revoke or change his or her beneficiary designation without the consent
of any prior beneficiary by filing a new designation with the Committee. The
last designation received by the Committee shall be controlling; provided,
however, that no designation, or change or revocation thereof, shall be
effective unless received by the Committee prior to the Participant’s death, and
in no event shall it be effective as of a date prior to receipt. If no
beneficiary designation is filed by a Participant, the beneficiary shall be
deemed to be his or her spouse or, if the Participant is unmarried at the time
of death, his or her estate.

 

(g) Termination of Employment/Service. Unless determined otherwise by the
Committee at any point following the event: (i) neither a temporary absence from
employment or service due to illness, vacation or leave of absence nor a
transfer from employment or service with the Company to employment or service
with an Affiliate (or vice-versa) shall be considered a termination of
employment or service with the Company or an Affiliate; and (ii) if a
Participant’s employment with the Company and its Affiliates terminates, but the
Participant continues to provide services to the Company and its Affiliates in a
non-employee capacity (or vice-versa), the change in status shall not be
considered a termination of employment with the Company or an Affiliate.

 

(h) No Rights as a Stockholder. Except as otherwise specifically provided in the
Plan or any Award Agreement, no person shall be entitled to the privileges of
ownership in respect of Common Shares or other securities that are subject to
Awards hereunder until the shares have been issued or delivered to that person.

 



 20 

 

 

(i) Government and Other Regulations.

 

(i) The obligation of the Company to settle Awards in Common Shares or other
consideration shall be subject to all Applicable Laws, rules, and regulations,
and to any approvals required by governmental agencies. Notwithstanding any
terms or conditions of any Award to the contrary, the Company shall be under no
obligation to offer to sell or to sell, and shall be prohibited from offering to
sell or selling, any Common Shares or other securities pursuant to an Award
unless the shares have been properly registered for sale pursuant to the
Securities Act with the Securities and Exchange Commission or unless the Company
has received an opinion of counsel, satisfactory to the Company, that the shares
may be offered or sold without registration pursuant to an available exemption
therefrom and the terms and conditions of the exemption have been fully complied
with. The Company shall be under no obligation to register for sale under the
Securities Act any of the Common Shares or other securities to be offered or
sold under the Plan. The Committee shall have the authority to provide that all
certificates for Common Shares or other securities of the Company or any
Affiliate delivered under the Plan shall be subject to any stop transfer orders
and other restrictions the Committee deems advisable under the Plan, the
applicable Award Agreement, the federal securities laws, or the rules,
regulations and other requirements of the Securities and Exchange Commission,
any securities exchange or inter-dealer quotation system upon which the shares
or other securities are then listed or quoted and any other applicable federal,
state, local or non-U.S. laws, and, without limiting the generality of
Section 9, the Committee may cause a legend or legends to be put on the
certificates and Award Agreements to make appropriate reference to the
restrictions. Notwithstanding any provision in the Plan to the contrary, the
Committee reserves the right to add any additional terms or provisions to any
Award granted under the Plan that it in its sole discretion deems necessary or
advisable in order that the Award complies with the legal requirements of any
governmental entity to whose jurisdiction the Award is subject.

 

(ii) The Committee may cancel an Award or any portion thereof if it determines,
in its sole discretion, that legal or contractual restrictions and/or blockage
and/or other market considerations would make the Company’s acquisition of
Common Shares from the public markets, the Company’s issuance of Common Shares
or other securities to the Participant, the Participant’s acquisition of Common
Shares or other securities from the Company and/or the Participant’s sale of
Common Shares to the public markets, illegal, impracticable or inadvisable. If
the Committee determines to cancel all or any portion of an Award denominated in
Common Shares in accordance with the foregoing, the Company shall pay to the
Participant an amount equal to the excess of (A) the aggregate Fair Market Value
of the Common Shares subject to the Award or portion thereof canceled
(determined as of the applicable exercise date, or the date that the shares
would have been vested or delivered, as applicable), over (B) the aggregate
Exercise Price or Strike Price (in the case of an Option or SAR, respectively)
or any amount payable as a condition of delivery of Common Shares (in the case
of any other Award). This amount shall be delivered to the Participant as soon
as practicable following the cancellation of the Award or portion thereof.

 

(j) Payments to Persons Other Than Participants. If the Committee shall find
that any person to whom any amount is payable under the Plan is unable to care
for his or her affairs because of illness or accident, or is a minor, or has
died, then any payment due to that person or his or her estate (unless a prior
claim therefor has been made by a duly appointed legal representative) may, if
the Committee so directs the Company, be paid to his or her spouse, child,
relative, an institution maintaining or having custody of that person, or any
other person deemed by the Committee to be a proper recipient on behalf of that
person otherwise entitled to payment. Any such payment shall be a complete
discharge of the liability of the Committee and the Company therefor.

 



 21 

 

 

(k) Nonexclusivity of the Plan. Neither the adoption of this Plan by the Board
nor the submission of this Plan to the stockholders of the Company for approval
shall be construed as creating any limitations on the power of the Board to
adopt any other incentive arrangements it deems desirable, including, without
limitation, the granting of stock options or other equity-based awards otherwise
than under this Plan, and these arrangements may be either applicable generally
or only in specific cases.

 

(l) No Trust or Fund Created. The Plan is intended to constitute an “unfunded”
plan for incentive compensation. Neither the Plan nor any Award shall create or
be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate, on the one hand, and a
Participant or other person or entity, on the other hand. No provision of the
Plan or any Award shall require the Company, for the purpose of satisfying any
obligations under the Plan, to purchase assets or place any assets in a trust or
other entity to which contributions are made or otherwise to segregate any
assets, nor shall the Company maintain separate bank accounts, books, records or
other evidence of the existence of a segregated or separately maintained or
administered fund for those purposes. Participants shall have no rights under
the Plan other than as unsecured general creditors of the Company, except that
insofar as they may have become entitled to payment of additional compensation
by performance of services, they shall have the same rights as other employees
under general law.

 

(m) Reliance on Reports. Each member of the Committee and each member of the
Board shall be fully justified in acting or failing to act, as the case may be,
and shall not be liable for having so acted or failed to act in good faith, in
reliance upon any report made by the independent public accountant of the
Company and its Affiliates and/or any other information furnished in connection
with the Plan by any agent of the Company or the Committee or the Board, other
than himself.

 

(n) Relationship to Other Benefits. No payment under the Plan shall be taken
into account in determining any benefits under any pension, retirement, profit
sharing, group insurance or other benefit plan of the Company or any Affiliate
except as otherwise specifically provided in the other plan or an agreement
thereunder.

 

(o) Governing Law. The Plan shall be governed by and construed in accordance
with the internal laws of the State of Delaware applicable to contracts made and
performed wholly within the State of Delaware, without giving effect to the
conflict of laws provisions thereof.

 

(p) Severability. If any provision of the Plan or any Award or Award Agreement
is or becomes or is deemed to be invalid, illegal, or unenforceable in any
jurisdiction or as to any person or entity or Award, or would disqualify the
Plan or any Award under any law deemed applicable by the Committee, the
provision shall be construed or deemed amended to conform to the Applicable
Laws, or if it cannot be construed or deemed amended without, in the
determination of the Committee, materially altering the intent of the Plan or
the Award, the provision shall be construed or deemed stricken as to that
jurisdiction, person or entity or Award and the remainder of the Plan and the
Award shall remain in full force and effect.

 



 22 

 

 

(q) Obligations Binding on Successors. The obligations of the Company under the
Plan shall be binding upon any successor corporation or organization resulting
from the merger, amalgamation, consolidation or other reorganization of the
Company, or upon any successor corporation or organization succeeding to
substantially all of the assets and business of the Company.

 

(r) Code Section 409A.

 

(i) Notwithstanding any provision of this Plan to the contrary, all Awards made
under this Plan are intended to be exempt from or, in the alternative, comply
with Code Section 409A and the interpretive guidance thereunder, including the
exceptions for stock rights and short-term deferrals. The Plan shall be
construed and interpreted in accordance with that intent. Each payment under an
Award shall be treated as a separate payment for purposes of Code Section 409A.

 

(ii) If a Participant is a “specified employee” (as that term is defined for
purposes of Code Section 409A) at the time of his or her termination of service,
no amount that is nonqualified deferred compensation subject to Code Section
409A and that becomes payable by reason of the termination of service shall be
paid to the Participant (or in the event of the Participant’s death, the
Participant’s representative or estate) before the earlier of (x) the first
business day after the date that is six months following the date of the
Participant’s termination of service, and (y) within 30 days following the date
of the Participant’s death. For purposes of Code Section 409A, a termination of
service shall be deemed to occur only if it is a “separation from service”
within the meaning of Code Section 409A, and references in the Plan and any
Award Agreement to “termination of service” or similar terms shall mean a
“separation from service.” If any Award is or becomes subject to Code Section
409A, unless the applicable Award Agreement provides otherwise, the Award shall
be payable upon the Participant’s “separation from service” within the meaning
of Code Section 409A. If any Award is or becomes subject to Code Section 409A
and if payment of the Award would be accelerated or otherwise triggered under a
Change in Control, then the definition of Change in Control shall be deemed
modified, only to the extent necessary to avoid the imposition of an excise tax
under Code Section 409A, to mean a “change in control event” as that term is
defined for purposes of Code Section 409A.

 

(iii) Any adjustments made pursuant to Section 12 to Awards that are subject to
Code Section 409A shall be made in compliance with the requirements of Code
Section 409A, and any adjustments made pursuant to Section 12 to Awards that are
not subject to Code Section 409A shall be made in such a manner as to ensure
that after the adjustment, the Awards either (x) continue not to be subject to
Code Section 409A or (y) comply with the requirements of Code Section 409A.

 

(s) Notification of Election Under Code Section 83(b). If any Participant, in
connection with the acquisition of Common Shares under an Award, makes the
election permitted under Code Section 83(b), the Participant shall notify the
Company of the election within ten days of filing notice of the election with
the Internal Revenue Service.

 



 23 

 

 

(t) Expenses; Gender; Titles and Headings; Interpretation. The expenses of
administering the Plan shall be borne by the Company and its Affiliates.
Masculine pronouns and other words of masculine gender shall refer to both men
and women. The titles and headings of the sections in the Plan are for
convenience of reference only, and in the event of any conflict, the text of the
Plan, rather than those titles or headings shall control. Unless the context of
the Plan otherwise requires, words using the singular or plural number also
include the plural or singular number, respectively; derivative forms of defined
terms will have correlative meanings; the terms “hereof,” “herein” and
“hereunder” and derivative or similar words refer to this entire Plan; the term
“Section” refers to the specified Section of this Plan and references to
“paragraphs” or “clauses” shall be to separate paragraphs or clauses of the
Section or subsection in which the reference occurs; the words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”; and the word “or” shall be disjunctive but not exclusive.

 

(u) Other Agreements. Notwithstanding the above, the Committee may require, as a
condition to the grant of and/or the receipt of Common Shares or other
securities under an Award, that the Participant execute lock-up, shareholder or
other agreements, as it may determine in its sole and absolute discretion.

 

(v) Payments. Participants shall be required to pay, to the extent required by
Applicable Laws, any amounts required to receive Common Shares or other
securities under any Award made under the Plan.

 

(w) Clawback; Erroneously Awarded Compensation. All Awards (including on a
retroactive basis) granted under the Plan are subject to the terms of any
Company forfeiture, incentive compensation recoupment, clawback or similar
policy as it may be in effect from time to time, as well as any similar
provisions of Applicable Laws, as well as any other policy of the Company that
may apply to the Awards, such as anti-hedging or pledging policies, as they may
be in effect from time to time. In particular, these policies and/or provisions
shall include, without limitation, (i) any Company policy established to comply
with Applicable Laws (including, without limitation, Section 304 of the
Sarbanes-Oxley Act and Section 954 of the Dodd-Frank Wall Street Reform and
Consumer Protection Act), and/or (ii) the rules and regulations of the
applicable securities exchange or inter-dealer quotation system on which the
Common Shares or other securities are listed or quoted, and these requirements
shall be deemed incorporated by reference into all outstanding Award Agreements.

 

(x) No Fractional Shares. No fractional shares of Common Shares shall be issued
or delivered pursuant to the Plan. The Committee shall determine whether cash,
other Awards, or other property shall be issued or paid in lieu of fractional
shares or whether fractional shares or any rights thereto shall be forfeited,
rounded, or otherwise eliminated.

 

(y) Paperless Administration. If the Company establishes, for itself or using
the services of a third party, an automated system for the documentation,
granting or exercise of Awards, such as a system using an internet website or
interactive voice response, then the paperless documentation, granting or
exercise of Awards by a Participant may be permitted through the use of such an
automated system.

 



 24 

 

 

(z) Data Privacy. As a condition for receiving any Award, each Participant
explicitly and unambiguously consents to the collection, use and transfer, in
electronic or other form, of personal data as described in this Section 14(z) by
and among the Company and its Subsidiaries and Affiliates exclusively for
implementing, administering and managing the Participant’s participation in the
Plan. The Company and its Subsidiaries and Affiliates may hold certain personal
information about a Participant, including the Participant’s name, address and
telephone number; birthdate; social security, insurance number or other
identification number; salary; nationality; job title(s); any Common Shares held
in the Company or its Subsidiaries and Affiliates; and Award details, to
implement, manage and administer the Plan and Awards (the “Data”). The Company
and its Subsidiaries and Affiliates may transfer the Data amongst themselves as
necessary to implement, administer and manage a Participant’s participation in
the Plan, and the Company and its Subsidiaries and Affiliates may transfer the
Data to third parties assisting the Company with Plan implementation,
administration and management. These recipients may be located in the
Participant’s country, or elsewhere, and the Participant’s country may have
different data privacy laws and protections than the recipients’ country. By
accepting an Award, each Participant authorizes the recipients to receive,
possess, use, retain and transfer the Data, in electronic or other form, to
implement, administer and manage the Participant’s participation in the Plan,
including any required Data transfer to a broker or other third party with whom
the Company or the Participant may elect to deposit any Common Shares. The Data
related to a Participant will be held only as long as necessary to implement,
administer, and manage the Participant’s participation in the Plan. A
Participant may, at any time, view the Data that the Company holds regarding the
Participant, request additional information about the storage and processing of
the Data regarding the Participant, recommend any necessary corrections to the
Data regarding the Participant or refuse or withdraw the consents in this
Section 14(z) in writing, without cost, by contacting the local human resources
representative. The Company may cancel Participant’s ability to participate in
the Plan and, in the Committee’s discretion, the Participant may forfeit any
outstanding Awards if the Participant refuses or withdraws the consents in this
Section 14(z).

 

(aa) Broker-Assisted Sales. In the event of a broker-assisted sale of Common
Shares in connection with the payment of amounts owed by a Participant under or
with respect to the Plan or Awards: (a) any Common Shares to be sold through the
broker-assisted sale will be sold on the day the payment first becomes due, or
as soon thereafter as practicable; (b) the Common Shares may be sold as part of
a block trade with other Participants in the Plan in which all participants
receive an average price; (c) the applicable Participant will be responsible for
all broker’s fees and other costs of sale, and by accepting an Award, each
Participant agrees to indemnify and hold the Company harmless from any losses,
costs, damages, or expenses relating to any such sale; (d) to the extent the
Company or its designee receives proceeds of the sale that exceed the amount
owed, the Company will pay the excess in cash to the applicable Participant as
soon as reasonably practicable; (e) the Company and its designees are under no
obligation to arrange for the sale at any particular price; and (f) if the
proceeds of the sale are insufficient to satisfy the Participant’s applicable
obligation, the Participant may be required to pay immediately upon demand to
the Company or its designee an amount in cash sufficient to satisfy any
remaining portion of the Participant’s obligation.

 

 

 

25



 

 